                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 1 of 16. PageID #: 2196
                                                                        CLOSED,ACO,TransferredOutCase−DoNotDocket
                                       U.S. District Court
                           Eastern District of New York (Central Islip)
                     CIVIL DOCKET FOR CASE #: 2:19−cv−03800−JMA−SIL

The City of Auburn v. Purdue Pharma L.P. et al                           Date Filed: 06/28/2019
Assigned to: Judge Joan M. Azrack                                        Date Terminated: 10/02/2019
Referred to: Magistrate Judge Steven I. Locke                            Jury Demand: Plaintiff
Case in other court:        Supreme Court of the State of NY, Cnty of    Nature of Suit: 367 Personal Injury: Health
                           Cayuga, E2019−0669                            Care/Pharmaceutical Personal Injury Product
Cause: 28:1332 Diversity−Petition for Removal                            Liability
                                                                         Jurisdiction: Diversity
Plaintiff
The City of Auburn                                       represented by Hunter Jay Shkolnik
                                                                        Napoli Shkolnik PLLC
                                                                        360 Lexington Avenue
                                                                        11th. Floor
                                                                        New York, NY 10017
                                                                        212−397−1000
                                                                        Email: hunter@napolilaw.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                         Joseph L Ciaccio
                                                                         Napoli Shkolnik, PLLC
                                                                         400 Broadhollow Road − Suite 305
                                                                         Melville, NY 11747
                                                                         212−397−1000
                                                                         Fax: 646−843−7603
                                                                         Email: jciaccio@napolilaw.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Paul J. Napoli
                                                                         Napoli Shkolnik PLLC
                                                                         400 Broadhollow Road
                                                                         Suite 305
                                                                         Melville, NY 11747
                                                                         212−397−1000
                                                                         Email: pnapoli@napolilaw.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Salvatore Charles Badala
                                                                         Napoli Shkolnik PLLC
                                                                         400 Broadhollow Road
                                                                         Suite 305
                                                                         Melville, NY 11747
                                                                         212−397−1000
                                                                         Fax: 646−843−7603
                                                                         Email: sbaldala@napolilaw.com
                                                                         ATTORNEY TO BE NOTICED

                                                                         Shayna Erin Sacks
                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 2 of 16. PageID #: 2197
                                                            Napoli Skolnik LLP
                                                            400 Broadhollow Road
                                                            Suite 305
                                                            Melville, NY 11747
                                                            212−397−1000
                                                            Fax: 646−843−7603
                                                            Email: ssacks@napolibern.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Purdue Pharma L.P.

Defendant
Purdue Pharma Inc.

Defendant
Purdue Frederick Company, Inc.

Defendant
Teva Pharmaceuticals USA, Inc.

Defendant
Cephalon, Inc.

Defendant
Johnson & Johnson

Defendant
Janssen Pharmaceuticals, Inc.

Defendant
Janssen Pharmaceutica, Inc.
Now Known As
Janssen Pharmaceuticals, Inc.

Defendant
Ortho−McNeil−Janssen Pharmaceuticals,
Inc.
Now Known As
Janssen Pharmaceuticals, Inc.

Defendant
Endo Health Solutions Inc.

Defendant
                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 3 of 16. PageID #: 2198
Endo Pharmaceuticals, Inc.

Defendant
Allergan PLC
formerly known as
Actavis PLC

Defendant
Actavis, Inc.
formerly known as
Watson Pharmaceuticals, Inc.

Defendant
Watson Laboratories, Inc.

Defendant
Actavis LLC

Defendant
Actavis Pharma, Inc.
formerly known as
Watson Pharma, Inc.

Defendant
Insys Therapeutics, Inc.

Defendant
McKesson Corporation

Defendant
Cardinal Health Inc.                            represented by Kevin Patrick Mulry
                                                               400 RXR Plaza
                                                               Uniondale, NY 11556
                                                               516−227−0700
                                                               Email: kmulry@farrellfritz.com
                                                               ATTORNEY TO BE NOTICED

Defendant
AmerisourceBergen Drug Corporation              represented by Paul Edward Asfendis
                                                               Gibbons, P.C.
                                                               One Pennsylvania Plaza
                                                               37th FLoor
                                                               New York, NY 10119
                                                               212−613−2000
                                                               Fax: 212−333−5980
                                                               Email: pasfendis@gibbonslaw.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                   Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 4 of 16. PageID #: 2199
Defendant
American Medical Distributors, Inc.

Defendant
Bellco Drug Corp.                                 represented by Paul Edward Asfendis
                                                                 (See above for address)
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

Defendant
Blenheim Pharmacal, Inc.

Defendant
Eveready Wholsale Drugs Ltd.

Defendant
Kinray, LLC

Defendant
PSS World Medical, Inc.

Defendant
Rochester Drug Cooperative, Inc.

Defendant
Darby Group Companies, Inc.

Defendant
Raymond Sackler Family

Defendant
Mortimer Sackler Family

Defendant
Richard S. Sackler

Defendant
Jonathan D. Sackler

Defendant
Mortimer D.A. Sackler

Defendant
Kathe A. Sackler
                   Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 5 of 16. PageID #: 2200
Defendant
Ilene Sackler Lefcourt

Defendant
Beverly Sackler

Defendant
Theresa Sackler

Defendant
David A. Sackler

Defendant
Rhodes Technologies

Defendant
Rhodes Technologies Inc.

Defendant
Rhodes Pharmaceuticals L.P.

Defendant
Rhodes Pharmaceuticals Inc.

Defendant
Trust for the Benefit of Members of the
Raymond Sackler Family

Defendant
The P.F. Laboratories, Inc.

Defendant
Stuart D. Baker

Defendant
Par Pharmaceutical, Inc.

Defendant
Par Pharmaceutical Companies, Inc.

Defendant
Mallinckrodt PLC

Defendant
                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 6 of 16. PageID #: 2201
Mallinckrodt LLC

Defendant
SpecGx LLC

Defendant
Mylan Pharmaceuticals, Inc.                     represented by Phoebe Anne Wilkinson
                                                               Hogan Lovells US LLP
                                                               875 Third Avenue
                                                               New York, NY 10022
                                                               212−917−3000
                                                               Fax: 212−918−3100
                                                               Email: phoebe.wilkinson@hoganlovells.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
Sandoz, Inc.

Defendant
West−Ward Pharmaceuticals Corp.
Now Known As
Hikma Pharmaceuticals, Inc.

Defendant
Amneal Pharmaceuticals, Inc.

Defendant
Noramco, Inc.

Defendant
John N. Kapoor                                  represented by Kurt Michael Mullen
                                                               Nixon Peabody LLP
                                                               Exchange Place
                                                               53 State Street
                                                               Boston, MA 02109−2835
                                                               617−345−1113
                                                               Fax: 866−394−9156
                                                               Email: kmullen@nixonpeabody.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
Anda, Inc.

Defendant
Discount Drug Mart, Inc.

Defendant
                   Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 7 of 16. PageID #: 2202
HBC Service Company

Defendant
Morris & Dickson Co., LLC

Defendant
Publix Supermarkets, Inc.

Defendant
SAJ Distributors

Defendant
Value Drug Company                                represented by Nelson Perel
                                                                 Webster Szanyi LLP
                                                                 1400 Liberty Building
                                                                 Buffalo, NY 14202
                                                                 716−842−2800
                                                                 Fax: 716−845−6709
                                                                 Email: nperel@websterszanyi.com
                                                                 ATTORNEY TO BE NOTICED

Defendant
Smith Drug Company

Defendant
CVS Health Corporation                            represented by Conor B. O'Croinin
                                                                 Zuckerman Spaeder LLP
                                                                 100 East Pratt Street
                                                                 Suite 2440
                                                                 Baltimore, MD 21202
                                                                 410−949−1160
                                                                 Email: cocroinin@zuckerman.com
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                Shawn Patrick Naunton
                                                                Zuckerman Spaeder LLP
                                                                485 Madison Avenue
                                                                10th Floor
                                                                New York, NY 10022
                                                                212−704−9600
                                                                Email: snaunton@zuckerman.com
                                                                ATTORNEY TO BE NOTICED

Defendant
Rite Aid of Maryland, Inc.
doing business as
Rite Aid Mid−Atlantic Customer Support
Center, Inc.
                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 8 of 16. PageID #: 2203
Defendant
Rite Aid Corp.

Defendant
Walgreens Boots Alliance, Inc.

Defendant
Walgreen Eastern Co.

Defendant
Walgreen, Co.

Defendant
Wal−Mart Inc.

Defendant
Miami−Luken, Inc.

Defendant
The Kroger Co.

Defendant
Henry Schein, Inc.

Defendant
Henry Schein Medical Systems, Inc.

Defendant
Express Scripts Holding Company                 represented by Alexandria Elvira Swette
                                                               Kobre & Kim LLP
                                                               800 Third Avenue
                                                               Ste 6th Floor
                                                               New York, NY 10022
                                                               212−488−1200
                                                               Fax: 212−488−1220
                                                               Email: alexandria.swette@kobrekim.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Matthew Menchel
                                                              Kobre & Kim LLP
                                                              800 Third Avenue Floor 6
                                                              New York, NY 10022
                                                              212−488−1200
                                                              Email: matthew.menchel@kobrekim.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                 Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 9 of 16. PageID #: 2204
                                                             Steven Gary Kobre
                                                             Kobre & Kim LLP
                                                             800 Third Avenue
                                                             New York, NY 10022
                                                             (212)488−1202
                                                             Fax: (212)488−1222
                                                             Email: steven.kobre@kobrekim.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Adriana Riviere−Badell
                                                             Kobre & Kim LLP
                                                             201 South Biscayne Boulevard
                                                             19th Floor
                                                             Ste 1900
                                                             Miami, FL 33131
                                                             305−967−6100
                                                             Fax: 305−967−6120
                                                             Email: adriana.riviere−badell@kobrekim.com
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Alana Fatima Montas
                                                             Kobre & Kim LLP
                                                             800 Third Avenue
                                                             New York, NY 10022
                                                             212−488−4921
                                                             Fax: 212−488−1220
                                                             Email: alana.montas@kobrekim.com
                                                             ATTORNEY TO BE NOTICED

                                                             Julian W. Park
                                                             Kobre & Kim LLP
                                                             150 California Street
                                                             19th Floor
                                                             San Francisco, CA 94111
                                                             415−582−4752
                                                             Email: julian.park@kobrekim.com
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

Defendant
Express Scripts, Inc.                           represented by Alexandria Elvira Swette
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                             Matthew Menchel
                                                             (See above for address)
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Steven Gary Kobre
                                                             (See above for address)
              Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 10 of 16. PageID #: 2205
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Adriana Riviere−Badell
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          Alana Fatima Montas
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Julian W. Park
                                                          (See above for address)
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

Defendant
Caremark Rx, L.L.C.                          represented by Conor B. O'Croinin
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Shawn Patrick Naunton
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
CaremarkPCS Health, L.L.C.                   represented by Conor B. O'Croinin
doing business as                                           (See above for address)
CVS/Caremark                                                PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Shawn Patrick Naunton
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
Caremark, L.L.C.                             represented by Conor B. O'Croinin
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED

                                                          Shawn Patrick Naunton
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
CaremarkPCS, L.L.C.                          represented by Conor B. O'Croinin
                                                            (See above for address)
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED
                Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 11 of 16. PageID #: 2206

                                                             Shawn Patrick Naunton
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Defendant
UnitedHealth Group Incorporated                represented by Steven Lawrence Penaro
                                                              Alston and Bond LLP
                                                              90 Park Ave
                                                              15th Floor
                                                              New York, NY 10016
                                                              212−210−9460
                                                              Fax: 212−210−9444
                                                              Email: steve.penaro@alston.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
Optum, Inc.                                    represented by Steven Lawrence Penaro
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
OptumRx, Inc.                                  represented by Steven Lawrence Penaro
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
Prime Therapeutics LLC                         represented by Paul Francis Keneally
                                                              Underberg & Kessler LLP
                                                              300 Bausch & Lomb Place
                                                              Rochester, NY 14604
                                                              585−258−2800
                                                              Fax: 585−258−2821
                                                              Email: keneally@underbergkessler.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Defendant
Navitus Holdings, LLC                          represented by Nicholas Shea Davis
                                                              Thompson & Knight LLP
                                                              777 Main Street, Suite 3300
                                                              Fort Worth, TX 76102
                                                              817−347−1716
                                                              Fax: 214−999−9266
                                                              Email: nick.davis@tklaw.com
                                                              ATTORNEY TO BE NOTICED

Defendant
               Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 12 of 16. PageID #: 2207
Navitus Health Solutions, LLC                            represented by Nicholas Shea Davis
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text

 06/28/2019    Ï1    NOTICE OF REMOVAL by Express Scripts Holding Company, Express Scripts, Inc. from
                     Supreme Court of the State of New York, County of Cayuga, case number E2019−0669. (Filing fee
                     $400 receipt number ANYEDC−11621856) Was the Disclosure Statement on Civil Cover Sheet
                     completed −Yes (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Civil Cover Sheet, # 4 Exhibit) (Swette,
                     Alexandria) Modified on 7/2/2019 (Rodin, Deanna). (Entered: 06/28/2019)

 06/29/2019    Ï2    NOTICE by Express Scripts Holding Company, Express Scripts, Inc. re 1 Notice of Removal, to
                     Plaintiffs (Swette, Alexandria) (Entered: 06/29/2019)

 06/29/2019    Ï3    Corporate Disclosure Statement by Express Scripts Holding Company identifying Corporate Parent
                     Cigna Corporation for Express Scripts Holding Company. (Swette, Alexandria) (Entered:
                     06/29/2019)

 06/29/2019    Ï4    Corporate Disclosure Statement by Express Scripts, Inc. identifying Corporate Parent Express
                     Scripts Holding Company, Other Affiliate Cigna Corporation for Express Scripts, Inc.. (Swette,
                     Alexandria) (Entered: 06/29/2019)

 07/02/2019    Ï5    This attorney case opening filing has been checked for quality control. See the attachment for
                     corrections that were made. (Rodin, Deanna) (Entered: 07/02/2019)

 07/02/2019      Ï   Case Assigned to Judge Joan M. Azrack and Magistrate Judge A. Kathleen Tomlinson. Please
                     download and review the Individual Practices of the assigned Judges, located on our website.
                     Attorneys are responsible for providing courtesy copies to judges where their Individual Practices
                     require such. (Rodin, Deanna) (Entered: 07/02/2019)

 07/02/2019    Ï6    In accordance with Rule 73 of the Federal Rules of Civil Procedure and Local Rule 73.1, the parties
                     are notified that if all parties consent a United States magistrate judge of this court is available to
                     conduct all proceedings in this civil action including a (jury or nonjury) trial and to order the entry
                     of a final judgment. Attached to the Notice is a blank copy of the consent form that should be filled
                     out, signed and filed electronically only if all parties wish to consent. The form may also be
                     accessed at the following link: http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AO085.pdf.
                     You may withhold your consent without adverse substantive consequences. Do NOT return or
                     file the consent unless all parties have signed the consent. (Rodin, Deanna) (Entered: 07/02/2019)

 07/10/2019    Ï7    NOTICE of Appearance by Steven Lawrence Penaro on behalf of Optum, Inc., OptumRx, Inc.,
                     UnitedHealth Group Incorporated (aty to be noticed) (Penaro, Steven) (Entered: 07/10/2019)

 07/12/2019    Ï8    NOTICE of Appearance by Alexandria Elvira Swette on behalf of Express Scripts Holding
                     Company, Express Scripts, Inc. (notification declined or already on case) (Swette, Alexandria)
                     (Entered: 07/12/2019)

 07/12/2019    Ï9    NOTICE of Appearance by Matthew Menchel on behalf of Express Scripts Holding Company,
                     Express Scripts, Inc. (aty to be noticed) (Menchel, Matthew) (Entered: 07/12/2019)

 07/12/2019   Ï 10   NOTICE of Appearance by Steven Gary Kobre on behalf of Express Scripts Holding Company,
                     Express Scripts, Inc. (aty to be noticed) (Kobre, Steven) (Entered: 07/12/2019)

 07/16/2019   Ï 11   STATE COURT RECORD Received from Supreme Court of the State of NY, Cnty of Cayuga,
                     E2019−0669; Received on 7/16/2016; Received Certified Clerks Minutes and Notice of Removal.
                     (Ortiz, Grisel) (Entered: 07/16/2019)
             Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 13 of 16. PageID #: 2208
07/17/2019     Ï    ORDER TO SHOW CAUSE: Defendants are directed to show cause, in writing, on or before
                    7/24/2019, why this action−which originated in the Supreme Court of the State of New York,
                    County of Cayuga−should not be transferred to the United States District Court for the Northern
                    District of New York. Ordered by Judge Joan M. Azrack on 7/17/2019. (Gallagher, Erin) (Entered:
                    07/17/2019)

07/17/2019   Ï 12   NOTICE of Appearance by Alana Fatima Montas on behalf of Express Scripts Holding Company,
                    Express Scripts, Inc. (aty to be noticed) (Montas, Alana) (Entered: 07/17/2019)

07/22/2019   Ï 13   MOTION to Remand to State Court by The City of Auburn. (Attachments: # 1 Memorandum in
                    Support, # 2 Declaration, # 3 Exhibit, # 4 Exhibit) (Shkolnik, Hunter) (Entered: 07/22/2019)

07/22/2019   Ï 14   MOTION to Expedite Motion to Remand by The City of Auburn. (Attachments: # 1 Memorandum
                    in Support) (Shkolnik, Hunter) (Entered: 07/22/2019)

07/22/2019   Ï 15   RESPONSE TO ORDER TO SHOW CAUSE by Express Scripts Holding Company, Express
                    Scripts, Inc. (Swette, Alexandria) (Entered: 07/22/2019)

07/22/2019   Ï 16   NOTICE by Express Scripts Holding Company, Express Scripts, Inc. re 1 Notice of Removal,
                    Corrected Notice of Removal (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                    4) (Swette, Alexandria) (Entered: 07/22/2019)

07/22/2019   Ï 17   NOTICE by Express Scripts Holding Company, Express Scripts, Inc. re 16 Notice(Other) Notice to
                    Plaintiff of Filing Corrected Notice of Removal (Swette, Alexandria) (Entered: 07/22/2019)

07/23/2019   Ï 18   Amended MOTION to Remand to State Court by The City of Auburn. (Attachments: # 1
                    Memorandum in Support, # 2 Declaration, # 3 Exhibit Summons and Complaint, # 4 Exhibit 2017
                    NY Transfer Order, # 5 Exhibit Auburn Transfer Order) (Shkolnik, Hunter) (Entered: 07/23/2019)

07/23/2019   Ï 19   MOTION to Expedite Amended Motion to Remand by The City of Auburn. (Attachments: # 1
                    Memorandum in Support) (Shkolnik, Hunter) (Entered: 07/23/2019)

07/24/2019   Ï 20   NOTICE of Appearance by Kurt Michael Mullen on behalf of John N. Kapoor (aty to be noticed)
                    (Mullen, Kurt) (Entered: 07/24/2019)

07/26/2019   Ï 21   Letter MOTION for Extension of Time to File Answer re 1 Notice of Removal, and the Complaint
                    therein, on Consent, by Cardinal Health Inc.. (Attachments: # 1 Exhibit A − [Proposed] Order
                    Extending Time to Answer, Move, or Otherwise Respond to Complaint and to Conduct Fed. R. Civ.
                    P. 26(f) Conference) (Mulry, Kevin) (Entered: 07/26/2019)

07/29/2019   Ï 22   ORDER OF RECUSAL: The Clerk of the Court is directed to reassign this case toanother
                    Magistrate Judge in the ordinary course of business. Ordered by Magistrate Judge A. Kathleen
                    Tomlinson on 7/29/2019. (Magistrate Judge A. Kathleen Tomlinson recused. Case randomly
                    reassigned to Magistrate Judge Steven I. Locke for all further. Motions referred to Steven I. Locke.)
                    (Florio, Lisa) (Entered: 07/29/2019)

07/29/2019   Ï 23   MOTION to Appear Pro Hac Vice Filing fee $ 150, receipt number ANYEDC−11708364. by CVS
                    Health Corporation, Caremark Rx, L.L.C., Caremark, L.L.C., CaremarkPCS Health, L.L.C.,
                    CaremarkPCS, L.L.C.. (Attachments: # 1 Affidavit in Support, # 2 Certificate of Good Standing −
                    Md, # 3 Certificate of Good Standing − Pa) (O'Croinin, Conor) (Entered: 07/29/2019)

07/30/2019   Ï 24   Consent MOTION for Extension of Time to File Answer re 1 Notice of Removal, and the
                    Complaint therein on behalf of CVS Health Corporation, Caremark Rx, L.L.C., Caremark, L.L.C.,
                    CaremarkPCS Health, L.L.X., CaremarkPCS, L.L.C., Walgreen Co.; Walgreen Eastern Co.;
                    Walgreens Boots Alliance, Inc.; Rite Aid Corporation and Rite Aid of Maryland, Inc. d/b/a Rite Aid
                    Mid Atlantic Customer Support Center; Walmart Inc., Prime Therapeutics LLC, Navitus Holdings,
                    LLC, Navitus Health Solutions, LLC, UnitedHealth Group Incorporated, Optum, Inc., OptumRx,
                    Inc., Express Scripts Holding Company, Express Scripts, Inc., and Anda, Inc. by CVS Health
             Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 14 of 16. PageID #: 2209
                    Corporation, Caremark Rx, L.L.C., Caremark, L.L.C., CaremarkPCS Health, L.L.C., CaremarkPCS,
                    L.L.C.. (Attachments: # 1 Exhibit A (Proposed Order Extending Time to Answer, Move of
                    Otherwise Respond to Complaint and To Conduct Fed. R. Civ. P. 26(f) Conference)) (Naunton,
                    Shawn) (Entered: 07/30/2019)

07/31/2019   Ï 25   Letter MOTION for pre motion conference by Express Scripts, Inc.. (Montas, Alana) (Entered:
                    07/31/2019)

08/05/2019   Ï 26   NOTICE of Appearance by Kevin Patrick Mulry on behalf of Cardinal Health Inc. (notification
                    declined or already on case) (Mulry, Kevin) (Entered: 08/05/2019)

08/05/2019   Ï 27   Corporate Disclosure Statement by Cardinal Health Inc. (Mulry, Kevin) (Entered: 08/05/2019)

08/05/2019   Ï 28   RESPONSE in Opposition re 18 Amended MOTION to Remand to State Court , 19 MOTION to
                    Expedite Amended Motion to Remand filed by Express Scripts, Inc.. (Attachments: # 1 Declaration
                    of Alana F. Montas, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7
                    Exhibit 6, # 8 Exhibit 7) (Montas, Alana) (Entered: 08/05/2019)

08/05/2019   Ï 29   MOTION to Appear Pro Hac Vice by Adriana Riviere−Badell Filing fee $ 150, receipt number
                    ANYEDC−11731917. by Express Scripts Holding Company, Express Scripts, Inc.. (Attachments: #
                    1 Affidavit) (Riviere−Badell, Adriana) (Entered: 08/05/2019)

08/06/2019   Ï 30   MOTION to Appear Pro Hac Vice by Julian Park Filing fee $ 150, receipt number
                    ANYEDC−11735116. by Express Scripts Holding Company, Express Scripts, Inc.. (Attachments: #
                    1 Affidavit) (Park, Julian) (Entered: 08/06/2019)

08/06/2019   Ï 31   NOTICE of Appearance by Paul Edward Asfendis on behalf of AmerisourceBergen Drug
                    Corporation, Bellco Drug Corp. (aty to be noticed) (Asfendis, Paul) (Entered: 08/06/2019)

08/06/2019   Ï 32   Corporate Disclosure Statement by AmerisourceBergen Drug Corporation, Bellco Drug Corp.
                    identifying Corporate Parent AmerisourceBergen Corporation, Corporate Parent
                    AmerisourceBergen Services Corporation for AmerisourceBergen Drug Corporation, Bellco Drug
                    Corp.. (Asfendis, Paul) (Entered: 08/06/2019)

08/07/2019   Ï 33   NOTICE of Appearance by Paul Francis Keneally on behalf of Prime Therapeutics LLC (aty to be
                    noticed) (Keneally, Paul) (Entered: 08/07/2019)

08/13/2019     Ï    Electronic ORDER granting DE 23 Motion for Leave to Appear Pro Hac Vice. The attorney shall
                    register for ECF; registration is available online at www.pacer.gov. Once registered, the attorney
                    shall file a notice of appearance and ensure that he receives electronic notification of activity in this
                    case. Ordered by Magistrate Judge Steven I. Locke on 8/13/2019. (Georgescu, Dora) (Entered:
                    08/13/2019)

08/21/2019   Ï 34   NOTICE of Appearance by Nelson Perel on behalf of Value Drug Company (aty to be noticed)
                    (Perel, Nelson) (Entered: 08/21/2019)

08/21/2019   Ï 35   MOTION for Extension of Time to File Answer requesting that the Court grant this application on
                    consent and enter an order extending the time for Value Drug Company to answer, move, or
                    otherwise respond to the Complaint and to conduct the Rule 26(f) planning conference until 60 days
                    following: (1) a final decision by the JPML on transfer of this action to the Opiate MDL; or (2) this
                    Courts ruling on Plaintiffs motion to remand, whichever is later by Value Drug Company.
                    (Attachments: # 1 Proposed Order Ex A) (Perel, Nelson) (Entered: 08/21/2019)

08/22/2019   Ï 36   STIPULATION regarding Service of the Summons and Complaint by CVS Health Corporation,
                    Caremark Rx, L.L.C., Caremark, L.L.C., CaremarkPCS Health, L.L.C., CaremarkPCS, L.L.C.
                    (Naunton, Shawn) (Entered: 08/22/2019)

08/26/2019   Ï 37
             Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 15 of 16. PageID #: 2210
                    NOTICE OF HEARING SESSION filed before the US Judicial Panel on Multidistrict Litigation.
                    (Marziliano, August) (Entered: 08/26/2019)

08/28/2019   Ï 38   Notice of Related Case indicated on the civil cover sheet in case number 19cv4891. (Rodin,
                    Deanna) (Entered: 08/28/2019)

08/28/2019     Ï    Electronic ORDER granting DE 29 Motion for Leave to Appear Pro Hac Vice. The attorney shall
                    register for ECF; registration is available online at www.pacer.gov. Once registered, the attorney
                    shall file a notice of appearance and ensure that she receives electronic notification of activity in this
                    case. Ordered by Magistrate Judge Steven I. Locke on 8/28/2019. (Georgescu, Dora) (Entered:
                    08/28/2019)

08/28/2019     Ï    Electronic ORDER granting DE 30 Motion for Leave to Appear Pro Hac Vice. The attorney shall
                    register for ECF; registration is available online at www.pacer.gov. Once registered, the attorney
                    shall file a notice of appearance and ensure that she receives electronic notification of activity in this
                    case. Ordered by Magistrate Judge Steven I. Locke on 8/28/2019. (Georgescu, Dora) (Entered:
                    08/28/2019)

08/29/2019   Ï 39   Corporate Disclosure Statement by Caremark, L.L.C. identifying Corporate Parent CVS Health
                    Corporation for Caremark, L.L.C.. (Naunton, Shawn) (Entered: 08/29/2019)

08/29/2019   Ï 40   Corporate Disclosure Statement by Caremark Rx, L.L.C. identifying Corporate Parent CVS Health
                    Corporation for Caremark Rx, L.L.C.. (Naunton, Shawn) (Entered: 08/29/2019)

08/29/2019   Ï 41   Corporate Disclosure Statement by CaremarkPCS, L.L.C. identifying Corporate Parent CVS Health
                    Corporation for CaremarkPCS, L.L.C.. (Naunton, Shawn) (Entered: 08/29/2019)

08/29/2019   Ï 42   Corporate Disclosure Statement by CaremarkPCS Health, L.L.C. identifying Corporate Parent CVS
                    Health Corporation for CaremarkPCS Health, L.L.C.. (Naunton, Shawn) (Entered: 08/29/2019)

08/29/2019   Ï 43   Corporate Disclosure Statement by CVS Health Corporation (Naunton, Shawn) (Entered:
                    08/29/2019)

08/29/2019   Ï 44   NOTICE of Appearance by Nicholas Shea Davis on behalf of Navitus Health Solutions, LLC,
                    Navitus Holdings, LLC (aty to be noticed) (Davis, Nicholas) (Entered: 08/29/2019)

08/29/2019   Ï 45   Corporate Disclosure Statement by Navitus Health Solutions, LLC, Navitus Holdings, LLC
                    identifying Corporate Parent Dean Health Systems, Inc., Corporate Parent FPP, Inc., Corporate
                    Parent SSM Health Care Corporation for Navitus Health Solutions, LLC, Navitus Holdings, LLC.
                    (Davis, Nicholas) (Entered: 08/29/2019)

08/30/2019   Ï 46   MOTION for Extension of Time to File Answer by John N. Kapoor. (Attachments: # 1 Exhibit A)
                    (Mullen, Kurt) (Entered: 08/30/2019)

09/03/2019     Ï    Electronic ORDER granting in part and denying in part DE 21 Motion for Extension of Time to
                    Answer. The deadline for Defendants to answer or otherwise respond to the Complaint is extended
                    to and including 10/4/2019. Ordered by Magistrate Judge Steven I. Locke on 9/3/2019. (Georgescu,
                    Dora) (Entered: 09/03/2019)

09/03/2019     Ï    Electronic ORDER granting in part and denying in part DE 24 Motion for Extension of Time to
                    Answer. The deadline for Defendants to answer or otherwise respond to the Complaint is extended
                    to and including 10/4/2019. Ordered by Magistrate Judge Steven I. Locke on 9/3/2019. (Georgescu,
                    Dora) (Entered: 09/03/2019)

09/03/2019     Ï    Electronic ORDER granting in part and denying in part DE 35 Motion for Extension of Time to
                    Answer. The deadline for Defendants to answer or otherwise respond to the Complaint is extended
                    to and including 10/4/2019. Ordered by Magistrate Judge Steven I. Locke on 9/3/2019. (Georgescu,
                    Dora) (Entered: 09/03/2019)
             Case: 1:19-op-45843-DAP Doc #: 54 Filed: 10/07/19 16 of 16. PageID #: 2211
09/03/2019     Ï    Electronic ORDER granting in part and denying in part DE 46 Motion for Extension of Time to
                    Answer. The deadline for Defendant to answer or otherwise respond to the Complaint is extended to
                    and including 10/4/2019. Ordered by Magistrate Judge Steven I. Locke on 9/3/2019. (Georgescu,
                    Dora) (Entered: 09/03/2019)

09/04/2019   Ï 47   NOTICE of Appearance by Phoebe Anne Wilkinson on behalf of Mylan Pharmaceuticals, Inc. (aty
                    to be noticed) (Wilkinson, Phoebe) (Entered: 09/04/2019)

09/04/2019   Ï 48   Corporate Disclosure Statement by Mylan Pharmaceuticals, Inc. identifying Corporate Parent Mylan
                    Inc., Corporate Parent Mylan N.V. for Mylan Pharmaceuticals, Inc.. (Wilkinson, Phoebe) (Entered:
                    09/04/2019)

09/04/2019   Ï 49   Letter MOTION for Extension of Time to File Answer by Mylan Pharmaceuticals, Inc.. (Wilkinson,
                    Phoebe) (Entered: 09/04/2019)

09/04/2019   Ï 50   NOTICE of Appearance by Adriana Riviere−Badell on behalf of Express Scripts Holding
                    Company, Express Scripts, Inc. (notification declined or already on case) (Riviere−Badell, Adriana)
                    (Entered: 09/04/2019)

09/05/2019     Ï    Electronic ORDER granting in part and denying in part DE 49 Motion for Extension of Time to
                    Answer. The deadline for Defendant to answer or otherwise respond to the Complaint is extended to
                    and including 10/4/2019. Ordered by Magistrate Judge Steven I. Locke on 9/5/2019. (Georgescu,
                    Dora) (Entered: 09/05/2019)

09/05/2019   Ï 51   NOTICE of Appearance by Julian W. Park on behalf of Express Scripts Holding Company, Express
                    Scripts, Inc. (notification declined or already on case) (Park, Julian) (Entered: 09/05/2019)

09/06/2019     Ï    ORDER: The Court denies Plaintiff's Motion to Expedite its Motion to Remand 19 . This case is
                    hereby temporarily stayed pending the Judicial Panel on Multidistrict Litigation's decision regarding
                    its transfer to the Northern District of Ohio MDL. The Moving Defendants' are directed to provide a
                    status report within seven (7) days of the September 26, 2019 hearing. The deadline for all
                    defendants to answer or otherwise respond to the complaint is hereby stayed until the Court directs
                    otherwise. Ordered by Judge Joan M. Azrack on 9/6/2019. (Gallagher, Erin) (Entered: 09/06/2019)

10/02/2019   Ï 52   JPMDL Conditional Transfer Order IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION
                    MDL No. 2804. IT IS THEREFORE ORDERED that the actions listed on Schedule A are
                    transferred to the Northern District of Ohio and, with the consent of that court, assigned to the
                    Honorable Dan A. Polster for inclusion in the coordinated or consolidated pretrial proceedings. This
                    order does not become effective until it is filed in the Office of the Clerk of the United States
                    District Court for the Northern District of Ohio (Ortiz, Grisel) (Entered: 10/02/2019)

10/02/2019   Ï 53   Certified JPMDL Conditional Transfer Order IN RE: NATIONAL PRESCRIPTION OPIATE
                    LITIGATION MDL No. 2804. IT IS THEREFORE ORDERED that the actions listed on Schedule
                    A are transferred to the Northern District of Ohio and, with the consent of that court, assigned to the
                    Honorable Dan A. Polster for inclusion in the coordinated or consolidated pretrial proceedings.
                    (Florio, Lisa) (Entered: 10/02/2019)

10/02/2019     Ï    Case transferred to the Northern District of Ohio. Original file, certified copy of transfer order, and
                    docket sheet sent. ALL FILINGS ARE TO BE MADE IN THE TRANSFER COURT, DO
                    NOT DOCKET TO THIS CASE. (Florio, Lisa) (Entered: 10/02/2019)
